UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
JOHN RAYMOND MOWATT,
              Claimant-Appellant,               No. 02-1600

                and
ASSORTED FIREARMS (Mowatt),
                      Defendant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                  Andre M. Davis, District Judge.
                           (CA-01-3701)

                      Submitted: May 8, 2003

                      Decided: August 18, 2003

 Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Timothy F. Maloney, Jillian Anderson Carey, JOSEPH, GREEN-
WALD & LAAKE, P.A., Greenbelt, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Richard C. Kay, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.
2                      UNITED STATES v. MOWATT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   John Raymond Mowatt appeals the district court’s orders granting
the Government’s motion for summary judgment and ordering that
his firearms and ammunition be forfeited to the United States and
denying his motion for reconsideration. We have reviewed the record
and find no reversible error. We address in detail only Mowatt’s argu-
ment that he was not a prohibited person within the meaning of 18
U.S.C.A. §§ 921(a)(20) and 922(g) (West 2000) because his state
conviction did not result in the loss of his civil rights. As to all other
issues, we affirm on the reasoning of the district court. See United
States v. Mowatt, No. CA-01-3701 (D. Md. Apr. 29, 2002; May 24,
2002); see also United States v. Ninety-three (93) Firearms, 330 F.3d
414, 423 (6th Cir. 2003) (concluding that § 924(d)(1) "does not man-
date that judicial actions be brought within 120 days of the seizure,
as long as an administrative proceeding has been brought within that
timeframe").

   Section 922(g)(1) prohibits the possession of firearms by persons
convicted of a "crime punishable by imprisonment for a term exceed-
ing one year." Section 921(a)(20) states that "[a]ny conviction which
has been expunged, or set aside or for which a person has been par-
doned or has had civil rights restored shall not be considered a con-
viction for purposes of this chapter, unless such pardon,
expungement, or restoration of civil rights expressly provides that the
person may not ship, transport, possess, or receive firearms." Mowatt
contends that his Maryland conviction did not result in the loss of his
civil rights and thus should be regarded as functionally equivalent to
a conviction for which his civil rights have been restored. Mowatt
therefore argues that he falls within the exception set forth in section
921(a)(20), such that he is not a prohibited person within the meaning
of section 922(g). We disagree.
                        UNITED STATES v. MOWATT                           3
   Although the conviction at issue did not result in the loss of
Mowatt’s civil rights, Maryland law still prohibited him from possess-
ing a firearm. See Md. Code Ann., Art. 27 § 445(d)(1)(iii) (prohibit-
ing possession of a regulated firearm by a person convicted of "[a]ny
violation classified as a misdemeanor in this State that carries a statu-
tory penalty of more than 2 years").1 Even if Mowatt were correct in
his assertion that a conviction for which he never lost his civil rights
is the equivalent of a conviction as to which his civil rights were
restored,2 such a "restoration" would be subject to section 445’s
express prohibition against Mowatt’s possession of certain firearms,
thus taking Mowatt’s case outside the exception set forth in section
921(a)(20). See Caron v. United States, 524 U.S. 308, 314-15 (1998)
(concluding that if state law places any restrictions on a defendant’s
ability to possess a firearm, then his previous conviction falls within
the definition of 18 U.S.C.A. § 921(a)(20), even if the defendant’s
civil rights have otherwise been restored and state law permitted the
defendant to possess the firearms at issue). The district court, there-
fore, properly concluded that the firearms in Mowatt’s possession
were subject to forfeiture.

   We deny the Virginia Shooting Sports Association, Inc.’s motion
for leave to file an amicus curiae brief. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                              AFFIRMED
  1
     This statute was recently repealed and recodified (with no differences
relevant to this case) within the Maryland Code’s new Public Safety
Article. See 2003 Md. Laws Ch. 5, § 2.
   2
     We note that a divided panel of this court has rejected a similar argu-
ment made as to a South Carolina conviction. See United States v. Jen-
nings, 323 F.3d 263 (4th Cir. 2003), petition for cert. filed, No. 03-5380
(July 2, 2003).